Citation Nr: 1627519	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a rash on penis, claimed as genital herpes.

3.  Entitlement to service connection for circumcision of phimosis due to venereal warts, penis, with post-operative hematoma is denied.

4.  Entitlement to service connection for osteophytes, lumbar spine.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pinched nerve, right knee, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for addiction, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Winnifred E. Cannon, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board denied the Veteran's claim of entitlement to service connection for hepatitis C as part of an August 2013 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Parties agreed that that part of the Board's August 2013 decision that denied entitlement to service connection for hepatitis C should be vacated and remanded to the Board for further proceedings consisting with the Joint Motion.  The Joint Motion specified that the Veteran abandoned the other issues denied in the August 2013 Board decision.  

In pursuit of compliance with the Joint Motion, the Board remanded the claim of entitlement to service connection for hepatitis C to the Agency of Original Jurisdiction (AOD) to obtain an additional VA opinion in October 2015.  

The issues of entitlement to service connection for rash on penis, circumcision of phimosis, lumbar spine osteophytes, depression, and PTSD, and of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for carpal tunnel syndrome, right knee pinched nerve, and addiction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's hepatitis C did not have onset during service and is not a result of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008.  The Veteran has not raised issue with the notification provided in this matter. 

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and private treatment records to the extent possible.  Although the Veteran identified treatment records from various private facilities and a former employer that were not able to be obtained, as detailed in the Board's August 2013 decision, he was properly notified of VA's inability to obtain the records.  Moreover, the Veteran indicated that most of these records pertained to substance abuse treatment, which the Board acknowledges is detailed in his medical history.  The Veteran also identified records from the Office of Special Investigations (OSI) which would purportedly relate to drug related criminal activity in service; however, failure to obtain this record is not prejudicial to the Veteran's claim where engaging in criminal activity equates to misconduct and is not subject to service connection.  Cf. 38 C F R § 3.301.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  An adequate medical opinion was obtained in February 2016.

The AOJ substantially complied with the Board's October 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to obtain an additional VA opinion with respect to the etiology of the Veteran's claimed hepatitis C.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA treatment records indicate that the Veteran was found to have positive blood test results for hepatitis C in July 1996.  Treatment records pertaining to the Veteran's incarceration in a correction facility indicate that hepatitis C was first observed in October 2003, and that another diagnosis was made in August 2004.  Testing during a September 2011 VA examination confirmed exposure to hepatitis C virus.

The Board notes that while hepatitis C was not diagnosed during service, the disease was not recognized until 1989, approximately 15 years after his separation from service.  Regardless, the Veteran has contended that his hepatitis C was the result of receiving vaccinations (inoculations) via a "jet injector" device during service.  He also reported engaging in illegal drug use and promiscuous sexual activity.  At this juncture, the Board also notes that any disease that results from the primary abuse of illegal substances is not subject to service connection.  Allen v Principi, 237 F 3d 1368 (Fed Cir 2001).

A June 2007 hepatitis risk factor questionnaire in the Veteran's correctional facility records reflect that he reported risk factors of intravenous drug use for many years, nasal cocaine use for many years, blood exposure (without additional information), tattoos obtained several years after service, and sexual promiscuity.  He also reported a long history of alcohol use including beer whiskey, and wine.

The Veteran was afforded a VA examination with respect to his hepatitis C in September 2011.  The examiner noted that the Veteran had several high risk factors for hepatitis C, including drug use before and after service and sexual promiscuity with numerous episodes of venereal disease.  The examiner noted that the Veteran's service treatment records showed no evidence of liver disease clinically or by laboratory test results.  The examiner further described that the first evidence of slightly abnormal aspartate aminotransferase (AST), but not hepatitis B or C was when the Veteran was admitted for alcohol detoxification in April 1987.  At that time, AST was in the mid-40s and alanine aminotransferase (ALT) was normal.  The examiner noted that viral hepatitis mainly elevated ALT, while alcohol toxicity mainly elevated AST.  When the Veteran was first treated for hepatitis C in 2008 the chemistry showed considerable elevation of both ALT and AST.  Based on these findings, the examiner determined that it was less likely than not that the Veteran's hepatitis C was due to military service.  

In the Joint Motion, the Parties agreed that the September 2011 VA examiner failed to discuss which, if any, of the Veteran's risk factors was the most likely cause of his hepatitis C, as had been requested; that the examiner erroneously relied on a finding that the Veteran had no hepatitis clinically or by lab in service, where hepatitis C was not recognized as a disease until 1989; and that the examiner did not explain the significant of AST and ALT values referenced in the opinion.  

A new VA opinion was obtained with respect to the etiology of the Veteran's hepatitis C in February 2016.  The examiner concluded that the Veteran's hepatitis C was less likely as not related to his military service.  In providing the opinion, the examiner explained that although the Veteran reported that the jet injection device was not cleaned between injections, that the device administered vaccines via pressurized air, and did not touch the Veteran's skin at the site of the actual inoculation.  The examiner then noted that the record clearly showed that the Veteran had been a chronic cocaine user, even being hospitalized in 1987.  The examiner further opined that this was the most likely cause of the Veteran's hepatitis.  The examiner then explained that the Veteran's liver function test results (LFTs) were elevated at the time he was first treated for the disease in 2008, and that this was common with hepatitis.  

The Board finds that the February 2016 VA opinion is fully articulated, fully informed, and well-reasoned.  The examiner addressed the Veteran's contentions regarding blood exposure via the jet inoculation device, but noted that the device did not come into contact with his skin at the actual site of the inoculation.  The examiner further concluded that based on the lengthy history of chronic cocaine abuse was the most likely cause of his hepatitis.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's hepatitis C is etiologically linked to service.  Holton, supra.

Additionally, the VA examiner's explanation with respect to LFTs being elevated in 2008, which is common in hepatitis, served to explain the significance of the AST and ALT values as components of LFTs, as noted by the September 2011 VA examiner.  Nevertheless, the noted values of the AST and ALT liver tests in 1984 or 2008 only serves to potentially describe a lack of viral hepatitis in 1984 and note the appearance of higher levels in 2008, consistent with the hepatitis C infection noted at that time, and has little to no bearing on the determinative question in this appeal, whether or not the Veteran's hepatitis C is etiologically linked to his service.  

The Veteran reiterated his contentions with respect to his contraction of hepatitis C in an August 2015 affidavit.  He reported that after he received a vaccination with the "jet injector" device, during service that his skin was broken and that he bled from his right arm at the place of the injection.  He further reported that there were at least 75 other service members who received vaccinations that same day, and that he observed blood running from the injection site of the arms of other service members.  He maintained that the "jet injector" device was not cleaned of blood between the injections.  The Veteran appeared to discount the possibility that promiscuous sexual intercourse led to the development of his hepatitis C, as he argued that none of his encounters involved trauma or blood to blood exposure. 

The Veteran has also provided several scholarly articles describing the possible contraction of hepatitis C through a jet injector device.  A June 1986 article entitled "Epidemiologic Notes and Reports Hepatitis B Associated with Jet Gun Injection-California," apparently published by the Center for Disease Control and Prevention (CDC), highlighted a statistically significant amount of persons attending weight-reduction clinics who received injection by jet injectors that had clinical evidence of hepatitis B infection.  An editorial note indicated that this was the first reported outbreak of any disease in which any kind of jet injector had been implicated as the vehicle of transmission.  The note clarified that the extensive transmission of hepatitis B virus in the outbreak described appeared to have resulted from the unusual circumstance of multiple repeated jet gun injections in a single cohort of patients.  The note further acknowledged that the initial likelihood of a highly infectious hepatitis B virus carrier attending the clinic was low, but that after initial disease transmission from such a carrier, patients incubating the disease could serve as sources of infection for others, amplifying infection risk through several cycles and ultimately leading to high attack rates in the study cohort.  

Another article entitled "Reviving an old technology for large-scale vaccination," obtained from post-gazette.com noted a possibility that it was possible for blood to be drawn back into the nozzle of "older style jet-injection devices."   Yet another article entitled "Ask the Mayo Clinic: Whatever happened to 'jet injectors?'" obtained from seattlepi.com noted that in some cases, jet injectors could bring blood or other body fluids to the surface of the skin while the vaccine was administered, and that the fluids could contaminate the injector, creating the possibility that viruses could be transmitted to another person.  The article noted that hepatitis C was a virus of particular concern and that although no widespread outbreak of one of the diseases of particular concern was caused by jet injectors, the risk of blood and body fluid contamination of the equipment made the jet injectors no longer acceptable for vaccination.  

Finally, the Veteran provided a February 2016 article entitled, "Hepatitis C: Military-Related Blood Exposures, Risk Factors, VA Care," published by the National Hepatitis C Program Office, that conceded that although there had never been a documented case of hepatitis C transmitted by a jet injector, it was biologically plausible.

The Board acknowledges that the various articles provided by the Veteran establish a biological possibility that hepatitis C could be transmitted through a jet injection device used for administering immunizations.  These articles, however, amount to no more than mere speculation with respect to transmission of hepatitis C by means of contamination of a jet injector device; this especially so where the articles conceded a lack of a documented case of hepatitis C being contracted through such a device.  Moreover, the CDC article referred to a unique example where a statistically significant number of individuals appeared to have contracted hepatitis B as a result of repeated injections in a single group of individuals.  The Veteran's contended scenario is significantly distinct where he received a single injection as part of group of service members who also received only one injection, which, as implied by the article, would result in a low likelihood of transmission.  From a probabilistic standpoint, in order for there to be a higher risk of transmission there would have to be either multiple carriers of the hepatitis C virus in the same line or a situation where those receiving injections received multiple injections as a single cohort of recipients.  

With respect to the Veteran's contention that he observed bleeding from his arm at the injection site as well as blood running from the injection sites on the arms of fellow service members, while he is indeed competent to report such observations, the Board does not find his reports to be credible, as such mass bleeding would appear to indicate that the device was not functioning properly, and given the need for a "higher level of training" to use the jet injectors, as noted in the post-gazette.com article, the presence of such blood would likely have alerted those administering the injections of possible problems with the device.  Thus, the Board affords minimal probative value to the Veteran's statements in this regard.

In this case, the Board is left to rely on the VA examiner's expertise in the determination that the jet injection device did not touch the Veteran's skin at the site of actual injection, and that the Veteran's chronic cocaine abuse was the most likely cause of his hepatitis.  Such determination is not in conflict with the articles' explanation that in some cases jet injectors could bring blood to the service and contaminate the injector, as it is clear from the articles that the injectors' interaction with the injection recipient was via air.  Thus, even assuming the possibility of the Veteran's contraction of hepatitis C through an injection device or through promiscuous sexual activity, his history of chronic cocaine abuse was identified by the VA examiner as the most likely cause of his contracting the disease.  

Accordingly, a preponderance of the evidence is against the claim for service connection for hepatitis C; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Following issuance of the November 2015 rating decision that denied entitlement to service connection for rash on penis, circumcision of phimosis, lumbar spine osteophytes, depression, and PTSD, and declined to reopen claims of entitlement to service connection for carpal tunnel syndrome, right knee pinched nerve, and addiction, the Veteran submitted a timely notice of disagreement with respect to those issues on a required standard VA form in March 2016.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of a statement of the case.  38 C.F.R. § 19.9(c); Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for rash on penis, circumcision of phimosis, lumbar spine osteophytes, depression, and PTSD, and of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for carpal tunnel syndrome, right knee pinched nerve, and addiction.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


